DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-35 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 13-17, 20-24, 26-29, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0374022 A1; pub. Dec. 27, 2018) in view of Cinnamon et al. (US 9,996,890 B1; pub. Jun. 12, 2018).
Regarding claim 1, Wang et al. disclose: a method comprising, by an X-ray inspection system (para. [0122]): accessing a first set of X-ray images of one or more first samples that are labeled as being non-conforming; adjusting a classification algorithm based on the first set of X-ray images (para. [0132]), wherein the classification algorithm classifies samples into conforming or non-conforming categories based on an analysis of corresponding X-ray images (para. [0132]); analyzing a second set of X-ray images of a plurality of second samples using the adjusted classification algorithm (para. [0132]). Regarding claim 1, Wang et al. are silent about: the second samples are previously inspected samples that have been classified as conforming by the classification algorithm during a previous analysis before the classification algorithm is adjusted; and identifying one or more of the second samples from the second set of X-ray images, wherein each identified second sample is classified as non-conforming by the adjusted classification algorithm.
in a similar field of endeavor, Cinnamon et al. disclose: the second samples are previously inspected samples that have been classified as conforming by the classification algorithm during a (col.27 L3-19 & col.41 L48-67 – col.42 L1-13) motivated by the benefits for thorough inspection (Wang et al. col.42 L1-13).
In light of the benefits for thorough inspection as taught by Cinnamon et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. with the teachings of Cinnamon et al.
Regarding claim 2, Wang et al. disclose: prior to accessing the first set of X-ray images: inspecting the one or more first samples with the X-ray inspection system, wherein the X- ray inspection system indicates the one or more first samples are conforming (para. [0125]); identifying the one or more first samples as being non-conforming during a subsequent failure analysis process after inspecting the one or more first samples (para. [0132]); and labeling the first set of X-ray images of the one or more first samples as being non- conforming responsive to the identifying the one or more first samples as being non-conforming during the failure analysis process (para. [0132]).
Regarding claim 3, Wang et al. disclose: determining, based on the first set of X-ray images, one or more indicative features correlated to one or more failure modes associated with the one or more first samples that are labeled as being non-conforming (para. [0125]).
Regarding claim 5, Wang et al. disclose: the classification algorithm is a rule-based classification algorithm, and wherein adjusting the classification algorithm based on the first set of X-ray images comprises: adjusting one or more existing rules of the rule-based classification algorithm based on the one or more indicative features; or adding one or more new rules to the rule-based classification algorithm, wherein the one or more new rules are generated based on the one or more indicative features (para. [0056], [0087])
Regarding claim 6, Wang et al. disclose: the first set of X-ray images of the one or more first samples that are labeled as being non-conforming are captured by the X-ray inspection system during an initial X-ray inspection process during or after a manufacturing process of the one or more first samples and before the one or more first samples are labeled as being non-conforming (para. [0092]).
Regarding claim 7, Wang et al. disclose: capturing a third set of X-ray images of the one or more first samples during a failure analysis process after the one or more first samples have been labeled as being non-conforming; and determining the one or more failure modes based on the third set of X-ray images of the one or more first samples (para. [0087]-[0088]).
Regarding claim 8, Wang et al. disclose: comparing the third set of X-ray images of the one or more first samples to the first set of X-ray images of the one or more first samples; and determining the one or more failure modes based on the comparison between the third set of X-ray images and the first set of X-ray images (para. [0087]-[0088]).
Regarding claim 9, Wang et al. disclose: determining the one or more failure modes based on the first set of X-ray images and information received from another inspection system used in a failure analysis process of the one or more first samples that are labeled as being non-conforming (para. [0094]-[0095]).
Regarding claim 13, Wang et al. disclose: capturing a third set of X-ray images for one or more third samples; analyzing the third set of X-ray images using the adjusted classification algorithm; and classifying the one or more third samples into conforming or non-conforming categories using the adjusted classification algorithm (para. [0087]).
Regarding claim 14, Wang et al. disclose: sending feedback information to a manufacturing tool used in a manufacturing process of new samples, wherein the feedback information is generated based on information associated with the one or more first samples that are labeled as being non-conforming (para. [0128]); and causing the manufacturing tool to adjust one or more process parameters based on (para. [0139]).
Regarding claim 15, Wang et al. disclose: sending feedforward information to a manufacturing tool used in a downstream process of a manufacturing process of new components, wherein the feedforward information is generated based on information associated with the one or more first samples that are labeled as being non- conforming (para. [0128]); and causing the manufacturing tool to adjust one or more process parameters based on the feedforward information, wherein the manufacturing tool with the adjusted process parameters has a lower probability of producing non-conforming samples (para. [0139]).
Regarding claim 16, Wang et al. disclose: sending feedforward information to an inspection tool used in a downstream process of a manufacturing process of new samples, wherein the feedforward information is generated based on information associated with the one or more first samples that are labeled as being non- conforming (para. [0128]); and causing the inspection tool to adjust one or more parameters based on the feedforward information, wherein the inspection tool with the adjusted process parameters rejects new samples, that are associated with one or more indicative features correlated to one or more failure modes of the one or more first samples, as non-conforming (para. [0139]).
Regarding claim 17, Wang et al. disclose: causing the inspection tool to perform an additional inspection step, wherein the additional inspection step identifies one or more of the indicative features associated with the new samples (para. [0128]).
Regarding claim 20: one or more computer-readable non-transitory storage media embodying software that is operable when executed to: access a first set of X-ray images of one or more first samples that are labeled as being non- conforming; adjust a classification algorithm based on the first set of X-ray images, wherein the classification algorithm classifies samples into conforming or non-(the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 21: system comprising: one or more processors; and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system to: access a first set of X-ray images of one or more first samples that are labeled as being non- conforming; adjust a classification algorithm based on the first set of X-ray images, wherein the classification algorithm classifies samples into conforming or non-conforming categories based on an analysis of corresponding X-ray images; analyze a second set of X-ray images of a plurality of second samples using the adjusted classification algorithm, wherein the second samples are previously inspected samples that have been classified as conforming by the classification algorithm during a previous analysis before the classification algorithm is adjusted; and identify one or more of the second samples from the second set of X-ray images, wherein each identified second sample is classified as non-conforming by the adjusted classification algorithm (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 22: a method comprising, by an X-ray inspection system: accessing a first set of X-ray images of one or more first samples that are labeled as being conforming; adjusting a classification algorithm based on the first set of X-ray images, wherein the classification algorithm classifies samples into conforming or non-conforming categories based on an analysis of corresponding X-ray images; (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 23, Wang et al. disclose: prior to accessing the first set of X-ray images: inspecting the one or more first samples with the X-ray inspection system, wherein the X- ray inspection system indicates the one or more first samples are non-conforming; identifying the one or more first samples as being conforming during a subsequent analysis process after inspecting the one or more first samples; and labeling the first set of X-ray images of the one or more first samples as being conforming responsive to the identifying the one or more first samples as being conforming during the subsequent analysis process (para. [0087], [0132]).
Regarding claim 24, Wang et al. disclose: determining, based on the first set of X-ray images, one or more indicative features associated with the one or more first samples that are labeled as being conforming (para. [0128]).
Regarding claim 26, Wang et al. disclose: algorithm is a rule-based classification algorithm, and wherein adjusting the classification algorithm based on the first set of X-ray images comprises: adjusting one or more existing rules of the rule-based classification algorithm based on the one or more indicative features; or adding one or more new rules to the rule-based classification algorithm, wherein the one or more new rules are generated based on the one or more indicative features (para. [0087]).
Regarding claim 27, Wang et al. disclose: the first set of X-ray images of the one or more first samples that are labeled as being conforming are captured by the X-ray inspection system during an (para. [0128]).
Regarding claim 28, Wang et al. disclose: capturing a third set of X-ray images of the one or more first samples during a subsequent analysis process after the one or more first samples have been labeled as being conforming; and comparing the third set of X-ray images of the one or more first samples to the first set of X-ray images of the one or more first samples, wherein the one or more indicative features are determined based on the comparison between the third set of X-ray images and the first set of X- ray images (para. [0080], [0087]-[0088]).
Regarding claim 29, Wang et al. disclose: the one or more indicative features are determined based on the first set of X-ray images and information received from another inspection system used in the subsequent analysis process that labels the one or more first samples as being conforming (para. [0080]).
Regarding claim 33, Wang et al. disclose: capturing a third set of X-ray images for one or more third samples; analyzing the third set of X-ray images using the adjusted classification algorithm; and classifying the one or more third samples into conforming or non-conforming categories using the adjusted classification algorithm (para. [0087], [0132]).
Regarding claim 34, Wang et al. disclose: one or more computer-readable non-transitory storage media embodying software that is operable when executed to: access a first set of X-ray images of one or more first samples that are labeled as being conforming; adjust a classification algorithm based on the first set of X-ray images, wherein the classification algorithm classifies samples into conforming or non-conforming categories based on an analysis of corresponding X-ray images; analyze a second set of X-ray images of a plurality of second samples using the adjusted classification algorithm, wherein the second samples are previously inspected samples that have been classified as non-conforming by the classification algorithm during a previous analysis before the classification algorithm (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 35, Wang et al. disclose: system comprising: one or more processors; and one or more computer-readable non- transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system to: access a first set of X-ray images of one or more first samples that are labeled as being conforming adjust a classification algorithm based on the first set of X-ray images, wherein the classification algorithm classifies samples into conforming or non-conforming categories based on an analysis of corresponding X-ray images; analyze a second set of X-ray images of a plurality of second samples using the adjusted classification algorithm, wherein the second samples are previously inspected samples that have been classified as non-conforming by the classification algorithm during a previous analysis before the classification algorithm is adjusted; and identify one or more of the second samples from the second set of X-ray images, wherein each identified second sample is classified as conforming by the adjusted classification algorithm (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).

Claims 4, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0374022 A1; pub. Dec. 27, 2018) in view of Cinnamon et al. (US 9,996,890 B1; pub. Jun. 12, 2018) and further in view of Karsenti et al. (US 2017/0140524 A1; pub. May 18, 2017).
Regarding claim 4, Wang et al. disclose:  the classification algorithm is a machine-learning model (para. [0088]). The combined references are silent about: adjusting the classification algorithm based on the first set of X-ray images comprises: re-training the machine-learning model based on the 
In a similar field of endeavor, Karsenti et al. disclose: adjusting the classification algorithm based on the first set of X-ray images comprises: re-training the machine-learning model based on the first set of X-ray images of the one or more first samples that are labeled as being non-conforming or based on the one or more indicative features correlated to the one or more failure modes of the one or more first samples (para. [0091], [0099]) motivated by the benefits for fast and cost effective inspection (Karsenti et al. para. [0099]).
In light of the benefits for fast and cost effective inspection as taught by Karsenti et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. and Cinnamon et al. with the teachings of Karsenti et al.
Regarding claim 25, Wang et al. disclose:  the classification algorithm is a machine-learning model (para. [0088]). The combined references are silent about: adjusting the classification algorithm based on the first set of X-ray images comprises: adjusting the classification algorithm based on the first set of X-ray images comprises: re-training the machine-learning model based on the first set of X-ray images of the one or more first samples that are labeled as being conforming or based on the one or more indicative features associated with the one or more first samples.
In a similar field of endeavor, Karsenti et al. disclose: adjusting the classification algorithm based on the first set of X-ray images comprises: adjusting the classification algorithm based on the first set of X-ray images comprises: re-training the machine-learning model based on the first set of X-ray images of the one or more first samples that are labeled as being conforming or based on the one or more indicative features associated with the one or more first samples (para. [0091], [0099]) motivated by the benefits for fast and cost effective inspection (Karsenti et al.
In light of the benefits for fast and cost effective inspection as taught by Karsenti et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. and Cinnamon et al. with the teachings of Karsenti et al.

Claims 10-12, 18, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0374022 A1; pub. Dec. 27, 2018) in view of Cinnamon et al. (US 9,996,890 B1; pub. Jun. 12, 2018) and further in view of Rathert et al. (US 2019/0295908 A1; pub. Sep. 26, 2019).
Regarding claim 10, the combined references are silent about: determining a similarity metric for each of the plurality of second samples with respect to the one or more first samples that are labeled as being non-conforming; and comparing the similarity metrics of the plurality of second samples to a pre-determined threshold, wherein the one or more second samples are identified based on a determination that the similarity metrics associated with the one or more second samples are less than the pre- determined threshold.
In a similar field of endeavor, Rathert et al. disclose: determining a similarity metric for each of the plurality of second samples with respect to the one or more first samples that are labeled as being non-conforming; and comparing the similarity metrics of the plurality of second samples to a pre-determined threshold, wherein the one or more second samples are identified based on a determination that the similarity metrics associated with the one or more second samples are less than the pre- determined threshold (para. [0079]) motivated by the benefits for semiconductor manufacturing quality control (Rathert et al. para. [0023]).
In light of the benefits for semiconductor manufacturing quality control as taught by Rathert et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. and Cinnamon et al. with the teachings of Rathert et al.
Regarding claim 11, the combined references are silent about: the similarity metric associated with each second sample is determined based on corresponding distances from that second sample to the one or more first samples that are labeled as being non-conforming, wherein the distances are within a N- dimensional feature space as defined by N number of features associated with the plurality of second samples or within a A/-dimensional process parameter space as defined by M/ number of process parameters associated with a manufacturing process of the plurality of second samples.
In a similar field of endeavor, Rathert et al. disclose: the similarity metric associated with each second sample is determined based on corresponding distances from that second sample to the one or more first samples that are labeled as being non-conforming (para. [0075]), wherein the distances are within a N- dimensional feature space as defined by N number of features associated with the plurality of second samples or within a A/-dimensional process parameter space as defined by M/ number of process parameters associated with a manufacturing process of the plurality of second samples (para. [0120]) motivated by the benefits for semiconductor manufacturing quality control (Rathert et al. para. [0023]).
In light of the benefits for semiconductor manufacturing quality control as taught by Rathert et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. and Cinnamon et al. with the teachings of Rathert et al.
Regarding claim 12, 
In a similar field of endeavor, Rathert et al. disclose: predicting a probability of failure for each of the identified second samples or a future failure time based on an associated similarity metric and information associated with the one or more first samples that are labeled as being non-conforming; and predicting a possible failure mode for each of the identified second samples based on the associated similarity metric associated with that second sample and one or more failure modes associated with the one or more first samples that are labeled as being non-conforming (para. [0075]) motivated by the benefits for semiconductor manufacturing quality control (Rathert et al. para. [0023]).
In light of the benefits for semiconductor manufacturing quality control as taught by Rathert et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. and Cinnamon et al. with the teachings of Rathert et al.
Regarding claim 18, the combined references are silent about: generating a recalling recommendation based on the identified one or more second samples, wherein the identified second samples comprise less samples than a sample population used in field applications.
In a similar field of endeavor, Rathert et al. disclose: generating a recalling recommendation based on the identified one or more second samples, wherein the identified second samples comprise less samples than a sample population used in field applications (para. [0075], [0086]) motivated by the benefits for semiconductor manufacturing quality control (Rathert et al. para. [0023]).
In light of the benefits for semiconductor manufacturing quality control as taught by Rathert et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. and Cinnamon et al. with the teachings of Rathert et al.
Regarding claim 30, the combined references are silent about: determining a similarity metric for each of the plurality of second samples with respect to the one or more first samples that are labeled 
In a similar field of endeavor, Rathert et al. disclose: determining a similarity metric for each of the plurality of second samples with respect to the one or more first samples that are labeled as being conforming; and comparing the similarity metrics of the plurality of second samples to a pre-determined threshold, wherein the one or more second samples are identified based on a determination that the similarity metrics associated with the one or more second samples are less than the pre- determined threshold (para. [0075], [0086]) motivated by the benefits for semiconductor manufacturing quality control (Rathert et al. para. [0023]).
In light of the benefits for semiconductor manufacturing quality control as taught by Rathert et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. and Cinnamon et al. with the teachings of Rathert et al.
Regarding claim 31, the combined references are silent about: the similarity metric associated with each second sample is determined based on corresponding distances from that second sample to the one or more first samples that are labeled as being conforming, wherein the distances are within a N-dimensional feature space as defined by NV number of features associated with the plurality of second samples or within a A/-dimensional process parameter space as defined by A/ number of process parameters associated with a manufacturing process of the plurality of second samples.
In a similar field of endeavor, Rathert et al. disclose: the similarity metric associated with each second sample is determined based on corresponding distances from that second sample to the one or more first samples that are labeled as being conforming (para. [0075]), wherein the distances are within (para. [0120]) motivated by the benefits for semiconductor manufacturing quality control (Rathert et al. para. [0023]).
In light of the benefits for semiconductor manufacturing quality control as taught by Rathert et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. and Cinnamon et al. with the teachings of Rathert et al.
Regarding claim 32, the combined references are silent about: determining a probability of failure for each of the identified second samples being lower than a pre-determined threshold probability, wherein the probability is determined based on an associated similarity metric and information associated with the one or more first samples that are labeled as being conforming.
In a similar field of endeavor, Rathert et al. disclose: determining a probability of failure for each of the identified second samples being lower than a pre-determined threshold probability, wherein the probability is determined based on an associated similarity metric and information associated with the one or more first samples that are labeled as being conforming (para. [0022]) motivated by the benefits for semiconductor manufacturing quality control (Rathert et al. para. [0023]).
In light of the benefits for semiconductor manufacturing quality control as taught by Rathert et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. and Cinnamon et al. with the teachings of Rathert et al.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0374022 A1; pub. Dec. 27, 2018) in view of Cinnamon et al. (US 9,996,890 B1; pub. Jun. 12, 2018) and further in view of Chen et al. (US 8,135,204 B1; pub. Mar. 13, 2012).
Regarding claim 19, the combined references are silent about: capturing a third set of X-ray images for a plurality of third samples that are selected for a reliability test for a sample population; determining, based on the third set of X-ray images, a correlation metric between the plurality of third samples and the sample population based on a N-dimension feature space as defined by NV number of features associated with the sample population; and determining whether the plurality of third samples are representative to the sample population.
In a similar field of endeavor, Chen et al. disclose: capturing a third set of images for a plurality of third samples that are selected for a reliability test for a sample population; determining, based on the third set of images, a correlation metric between the plurality of third samples and the sample population based on a N-dimension feature space as defined by NV number of features associated with the sample population; and determining whether the plurality of third samples are representative to the sample population (col.16 L51-67 – col.17 L1-6) motivated by the benefits for accurate defect population representation (Chen et al. col.17 L1-6).
In light of the benefits for accurate defect population representation as taught by Chen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. and Cinnamon et al. with the teachings of Chen et al.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884